Citation Nr: 0317147	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 1964, for the grant of service connection for 
schizophrenia. 

2.  Entitlement to an effective date earlier than September 
8, 1964, for the grant of service connection for left hip 
arthritis. 

3.  Entitlement to a rating in excess of 50 percent, 
including a total disability rating, for schizophrenia. 

4.  Entitlement to a rating in excess of 90 percent, 
including a total disability rating, for a total left hip 
replacement due to arthritis. 

REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law  

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  
REMAND

The veteran had active duty from October 1950 to August 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

When this appeal was first before the Board in 1998, the 
issues were limited to the effective-date claims and the 
Board denied them.  On appeal to the United States Court of 
Appeals for Veterans Claims (CAVC), in 2001, the CAVC vacated 
the Board's decision and remanded the case to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA).  The CAVC also ordered that the increase-rating 
issues be remanded and properly developed. 

Subsequently, the veteran appealed the effective-date issues 
to the United States Court of Appeals for the Federal Circuit 
(CAFC), in 2002, the CAFC dismissed the appeal for lack of 
jurisdiction because the CAVC decision was not final.  In 
2003, the CAVC issued its mandate, vesting the Board with 
jurisdiction to proceed in accordance with the CAVC's 1998 
Order.  VAOGCPREC 20-94 (The Board's authority to proceed on 
remand orders from the United States Court of Appeals for 
Veterans' Claims in cases appealed to the United States Court 
of Appeals for the Federal Circuit.). 

In compliance with the CAVC's 1998 Order, this case is 
REMANDED for the following:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice of any information or evidence, 
not previously provided to VA that is 
necessary to substantiate the claims.  As 
part of the notice, indicate to the 
veteran that VA will obtain records of 
Federal agencies, including VA records, 
the veteran identifies; and that he is 
responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.  

2.  After the development requested above 
has been completed, adjudicate the 
effective-date claims. If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

3.  On the increase rating issues, in his 
August 1995 statement in support of claim 
in response to the August 1995 statement 
of the case, which the CAVC has 
determined constituted a notice of 
disagreement to the December 1994 rating 
decision, the veteran claims a 100 
percent rating since 1964.  In the 
absence of a pending claim prior to the 
current claim or of clear and 
unmistakable error in a prior rating 
decision, the effective date of any 
potential increase could not be made 
retroactive to the date the veteran 
seeks.  For this reason, ask the veteran 
and his representative to clarify the 
benefit sought.  If the issues are not 
clarified, furnish the veteran and his 
representative with a statement of the 
case on the current increase rating 
claims.  The veteran must file a timely 
substantive appeal in order to perfect an 
appeal of the claims for increase.  If 
the veteran raises other issues, they 
should be adjudicated in the first 
instance and the veteran must perfect an 
appeal of any adverse determination, if 
he wants the Board to consider it on 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




